Citation Nr: 1142513	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  08-27 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lower back disability, inclusive of lumbar radiculopathy, claimed as secondary to the appellant's service-connected disability of the cervical segment of the spine.

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran served on active duty in the US Army from January 1951 to November 1955, and from June 1979 to April 1992.  He retired from the US Army at the end of April 1992.  

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that, in pertinent part, denied the appellant's claims for entitlement to service connection for a lower back disability secondary to his service-connected neck disorder.  The appellant was notified of that action and he has appealed to the Board for review.  

The Veteran has filed a notice of disagreement concerning the issue of entitlement to service connection for sleep apnea.  The notice of disagreement was submitted in January 2009.  The United States Court of Appeals for Veterans Claims has held that where the Board finds a notice of disagreement has been submitted from a matter that has not been addressed in a statement of the case, the issue should be remanded to the RO/AMC for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As of this date, and as noted below, the Veteran has not been sent a statement of the case with respect to this issue, and the remand action below addresses this item.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and that issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The appellant is service-connected for a disability of the cervical segment of the spine, to include degenerative disc disease and changes of segment of the cervical spine.  

2.  The appellant has been diagnosed as suffering from lumbar radiculopathy of the lower extremities.

3.  Although the appellant has claimed that his lower back disability is secondary to or was caused by his service-connected cervical segment of the spine disability, competent medical evidence etiologically linking the two disabilities has not been presented.  


CONCLUSION OF LAW

The medical evidence of record is against a finding that the appellant's lower back disability is secondary to or the result of his service-connected disability of the cervical segment of the spine.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.  

By way of a letter dated in March 2007, the Veteran was furnished notice of the type of evidence needed in order to substantiate the claim.  The Veteran was also generally informed that he should send to VA evidence in his possession that pertains to the claim and advised of the basic law and regulations governing the claim, the cumulative information and evidence previously provided to VA (or obtained by VA on the Veteran's behalf), and provided the basis for the decisions regarding the claim.  

The Veteran was provided with adequate notice of the evidence which was not of record, additional evidence that was necessary to substantiate the claim, and he was informed of the cumulative information and evidence previously provided to VA, or obtained by VA on his behalf.  

The Board would note that the claims folder does not contain all of the appellant's service medical treatment records.  The record shows that the National Personnel Records Center (NPRC) was repeatedly contacted and asked that the appellant's records from 1979 to 1992 be forwarded to VA for inclusion in the claims folder.  NPRC subsequently notified the RO that any medical treatment records that it had in its possession were forwarded to VA.  The record suggests that if those records were received by the RO, those records have been lost or misfiled.  Nevertheless, the appellant was notified of the missing records and he was encouraged to forward to the RO any of the records stemming from 1979 to 1992 that he might have in his possession.  No records were forthcoming from the appellant.  

It is also recognized that the appellant has claimed that he received treatment at the Roosevelt Roads Naval Base from the mid-1980s to approximately 1992 or 1993.  The Roosevelt Roads Naval Base has since been closed.  A specific request to NPRC for any hospitalization records it might have in conjunction with the base closing.  However, during the course of the appeal, the appellant has never asserted or insinuated that he received treatment for a lower back disability from 1979 to 1992.  He has never claimed that he received treatment for a disability of the lumbar segment of the spine via any medical care unit located at Roosevelt Roads Naval Base.  Notwithstanding this lack of records, because the appellant's claim involves secondary service connection and since, per the VA medical examination of March 2007, the appellant only claimed that the lower back disability began in late 2006 and early 2007, the Board believes that further remanding the claim to go on a fishing expedition for records would not serve the appellant.  If the appellant had averred that any of the missing medical records contained medical information vital to his claim, which he has not done, then the duty to assist the appellant in obtaining the records would be magnified.  However, since it appears to the Board that these records have no bearing on the claim now before it, the Board finds that further development is unnecessary and would only extend the time period that the appellant must wait in order to receive a decision on the merits of his claim.  The Board thus finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

For the reasons above the Board finds that VA substantially complied with the specific requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate the claim and the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the notice requirement, pertaining to the evidence in the claimant's possession or a similar request to that effect).  In this context, it is well to observe that VCAA requires only that the duty to notify be satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996).  

In addition, where a claim involves basic entitlement to service connection, the Court held that the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all of the elements of a claim for service connection, including notice that a disability rating and effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the Board notes that the Veteran was not provided with all of the required notice with respect to his claim.  However, however, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  In this regard, as the Board concludes below that the preponderance of the evidence is against the Veteran's claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  

Moreover, the VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010).  In this respect, the record reflects that the Veteran did undergo a VA examination in March 2007 so that an opinion could be obtained concerning the etiology of the disability now on appeal.  The results of that examination have been included in the claims folder for review.  It is noted that in the examination report that the examiner reviewed the appellant's medical history, and then supplied an opinion with provided sufficient information so the Board can render an informed determination with respect to the appellant's assertions.  Therefore, the Board finds that this report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Based on the foregoing, the Board concludes that there is no identified evidence that has not been accounted for with respect to the Veteran's claim and that, under the circumstances of this case, VA has satisfied its duty to assist the Veteran.  Accordingly, further development and further expending of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to Service Connection.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disorder/disability/disease.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1994), aff'd per curiam, 78 F. 3d. 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating:  "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F. 3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In addition, a disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  The Court has held that when aggravation of a service member's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Because the appellant is not claiming aggravation of his lower back disability by his service-connected disability, this change is not for application.  

Moreover, service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As previously reported, the appellant has come before the VA asking that service connection be granted for a disability of the lumbar segment of the spine that he asserts is secondary to his service-connected disability of the cervical segment of the spine.  The Board would note the appellant has merely made this assertion; he has not provided any additional comments nor has he submitted any medical evidence that supports his position.  Moreover, none of the appellant's treatment records contains any kind of etiological opinion that would link the two disabilities together.  

Following the appellant's submission of his claim, he underwent a VA Spine Examination.  This occurred in March 2007.  Prior to the examination, the physician who examined the appellant reviewed the appellant's claims folder, to include his medical records.  It is noted that before the exam, the appellant told the doctor that he only began experiencing low back pain, weakness, and pain in the legs at the beginning of the year (January 2007).  In other words, prior to January 2007 (or the end of December 2006), the appellant had not complained of or suffered from lower back symptoms and manifestations.  Upon completion of the examination, the appellant was diagnosed with:  discogenic disease and muscle spams by x-rays of the lumbar spine, lumbar myositis, and clinical bilateral lumbar radiculopathy.  The examiner then concluded that because the lower back conditions and the neck disabilities were so anatomically different and involved area-specific nerves, the two disabilities were not inter-related.  Moreover, the examiner concluded that the lower back disability was not due to or the result of or caused by the disability of the cervical segment of the spine.  

The only evidence favorable to the Veteran's contention that his lower back disability was caused by his neck disorder is the lay evidence provided by him.  The Board assumes, for purposes of this decision, that the Veteran is competent to state that he now suffers from pain and discomfort in the lower back and that he has limitation of motion.  He can express a hypothesis concerning the etiology of the condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the Board must determine the credibility of the Veteran's lay statement that he believes the lower back disability is secondary to the service-connected disorder.  

As stated, the appellant contends that it is his belief that his current lower back disability was caused by or is secondary to his service-connected cervical spine disorder.  He has not claimed that the lower back disability began in service or is the result of his service.  Yet, he has not provided any supporting medical evidence that would corroborate his assertions.  Moreover, he has not proffered any type of discussion as to why the physician's opinion provided above was faulty or based on inaccurate evidence or reasoning.  Despite the appellant's assertions, in March 2007, a VA physician, without hesitation and reservation, concluded that the appellant's lower back disability was not related to his service-connected disability.  As such, the Board finds that the appellant's statements to be inconsistent with the medical evidence of record.  

The Veteran is competent to state what he experienced, such as experiencing back pain.  Jandreau v. Nicholson.  However, the Board is not required to accept as competent the Veteran's assertions as to the etiology of the noted lower back disability.  In this case, the Board finds that the Veteran assertions are undoubtly sincere but the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The appellant is not competent to provide more than simple medical observations.  However, he is not competent to provide complex medical opinions regarding the etiology of the disabilities of the lumbar segment of the spine.  See Barr.  Thus, the lay assertions are not competent or sufficient.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. 

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, there is only the VA examiner's opinion of August 2011 concerning the etiology of the current lower back disability.  The examiner's opinion was not equivocal.  That examiner was very specific and direct in the opinion that was provided.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (2011) (when considering application of the benefit- of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

The Board would further point to the opinion provided by the VA physician was not vague or ambiguous with the assertions made, and the examiner discussed why the appellant's lower back disability was not related to or secondary to the service-connected disability.  The Board believes that the VA examiner provided sound reasoning in the analysis of the situation.  The VA medical specialist reviewed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above.  

Here, a medical expert has fairly considered all the evidence and the opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the opinion provided in March 2007 on which it bases its determination that service connection for a lower back disability is not warranted.  In other words, the Board attaches the most significant probative value to the opinion as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Thus, the Board finds that the preponderance of the credible, competent evidence is against the Veteran's claim for service connection for a lower back disorder(s).  The provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The claim must be denied. 

Moreover, even if the Board found that the appellant was competent to provide etiological opinions, and that his statements are credible, he has not provided any type of rationale for his conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  He has not discussed the fact that the lower back disability just recently manifested itself when he has been suffering from the neck disability for decades.  He has not provided an analysis as to why the VA examiner's opinion is faulty and without merit.  Accordingly, his statements are not entitled to any probative value.  Moreover, the Board finds the lapse in time between when the service-connected neck disability began and the many years until the lower back disorder manifested itself to be highly probative evidence against the appellant's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the appellant's claim for entitlement to service connection for a lower back disorder.  

Based on the foregoing discussion, the Board finds that the appellant's claim must be denied.  While the Veteran has been diagnosed with disabilities affecting the lumbar segment of the spine, the weight of the medical evidence is against a finding that this condition is related or secondary to his service-connected cervical segment of the spine disorder.  On these facts, the preponderance of the objective medical evidence of record is against the claim.  

Therefore, the benefit of the doubt doctrine is not for application herein, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a lower back disability, inclusive of lumbar radiculopathy, claimed as secondary to the appellant's service-connected disability of the cervical segment of the spine, is denied.


REMAND

Finally, as noted in the Introduction, the Veteran has expressed disagreement with the RO's denial of his claim for entitlement to service connection for sleep apnea.  This occurred with the appellant's submission of VA Form 21-4138, Statement in Support of Claim, received January 28, 2009.  As a timely notice of disagreement has been filed, the Board's jurisdiction has been triggered and this issue must be REMANDED so that a statement of the case on the underlying claim that adequately notifies the Veteran of the action necessary to perfect an appeal may be provided.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, the case is REMANDED to the RO/AMC for the following action: 

The AMC/RO should issue a statement of the case as to the issue of whether the appellant is entitled to service connection for sleep apnea.  The Veteran should be apprised of his right to submit a substantive appeal and to have his claim reviewed by the Board.  The AMC/RO should allow the Veteran and his accredited representative the requisite period of time for a response.  If a timely substantive appeal is filed with respect to this issue, the case must be returned to the Board for further appellate consideration of this issue. 

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


